Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 11 February 1805
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



My Dear Madam
Washington Febry. 11th. 1805

I received your two kind letters a few days since and was much affected by the account of poor Louisa’s illness and the dreadful misfortune which has befallen Mr. Smith and family our much esteem’d friends. too well am I enabled by sad experience to participate in their affliction on my first entrance into what is called the world I learnt this painful lesson and though I was shielded from the blow which crushed my family I yet felt it keenly and the moment in which it happen’d perhaps render’d my situation more exquisitely painful than theirs the repeated villainies of those who my father thought his best friends and in whom he placed an unlimited confidence broke his spirit and finally terminated and an existence which had for sometime become burthensome surely no blame can or ought to attach to a man for having indulged too favorable an opinion of his fellow creatures and if it is a weakness it is of a nature so amiable none but the worst of men would dare to condemn itthis subject awakens every feeling of my heart and makes me shudder at the depravity of human nature which under the spurious semblance of virtue can “commit the deepest crimes and” reduce whole families to misery and frequently to disgrace and death. when nex you see Mrs. Smith have the goodness to make my affectionate respects and tell her how sincerely I participate her sorrow—
Washington, spite of the impeachment is very dull Miss Wheeler is here and as usual very much admired it is said Mr. White is addressing her We have had some very warm work in the house and Mr. R. and Mr. D. are to decide it a la mode that is to in a duel Mr. R.  is engaged in two or three others one it is said with Beau D.—
Miss Kitty Johnson who married Mr Brent is a distant relation of ours and not my Sister as you imagined was there any likelihood of a wedding taking place in our family shortly you should certainly be informed of it.
Poor Mrs. Barry has been nearly burnt to death by an accident but is now much better and Dr. Eustis who attends has hopes of her entire recovery—
I will thank you dear Madam to tell Prudy that I will take her again when I return and if we should get Mr Shaws house to make William do up the garden a little that is to sew some different sorts of Peas some mustard and cress some peper grass Lettuce and set out some cabbage plants I should be glad to have done before we return as we may probably not get home untill the middle of April.
Mr. Adams has entirely lost his cough and is much better in health and spirits the children are both well as are all the family except Eliza and Mr. Hellen who suffer with a breast complaint but not dangerous—
Give my The family unite with me in best respects to the President and Thomas and Louisa tell Thomas his friend Mr Ewen is here and has informed that I am to have the pleasure of finding a new relation at my return. I did not expect to hear such a piece of news from a stranger—
Adieu dear Madam I have just heard that Mrs. Cranch is confined but do not know which it is a girl or a Boy Believe me your affectionate daughter,
L C Adams